
	

116 HR 3050 : Expanding Investment in Small Businesses Act
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3050
		IN THE SENATE OF THE UNITED STATES
		July 10, 2019 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require the Securities and Exchange Commission to carry out a study of the 10 per centum
			 threshold limitation applicable to the definition of a diversified company
			 under the Investment Company Act of 1940, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expanding Investment in Small Businesses Act of 2019. 2.SEC study (a)In generalThe Securities and Exchange Commission shall carry out a study of the 10 per centum threshold limitation applicable to the definition of a diversified company under section 5(b)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–5(b)(1)) and determine the impacts of such threshold limits upon the protection of investors, efficiency, competition, and capital formation.
 (b)ConsiderationsIn carrying out the study required under subsection (a), the Commission shall consider the following:
 (1)The size and number of diversified companies that are currently restricted in their ability to own more than 10 percent of the voting shares in an individual company.
 (2)How the investing preferences of diversified companies have shifted over time with respect to companies with smaller market capitalizations and companies in industries where competition may be limited.
 (3)The expected impact to small and emerging growth companies regarding the availability of capital, related impacts on investor confidence and risk, and impacts on competition, if the threshold is increased or otherwise changed.
 (4)The ability of registered funds to manage liquidity risk. (5)Any other consideration that the Commission considers necessary and appropriate for the protection of investors.
 (c)Solicitation of public commentsIn carrying out the study required under subsection (a), the Commission may solicit public comments.
 (d)ReportNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Commission shall issue a report to the Congress, and make such report publicly available on the website of the Commission, containing—
 (1)all findings and determinations made in carrying out the study required under subsection (a); and (2)any legislative recommendations of the Commission.
				
	Passed the House of Representatives July 9, 2019.Cheryl L. Johnson,Clerk
